571 F.2d 859
98 L.R.R.M. (BNA) 2271, 83 Lab.Cas.  P 10,553
OCEAN SYSTEMS, INC., Petitioner-Cross Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent-Cross Petitioner.
No. 77-1229.
United States Court of Appeals,Fifth Circuit.
April 18, 1978.

C. Dale Stout, Andrew C. Partee, Jr., New Orleans, La., for petitioner-cross respondent.
Elliott Moore, Deputy Associate Gen. Counsel, John S. Irving, Gen. Counsel, Carl L. Taylor, Associate Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Michael S. Winer, Woody N. Peterson, Attys., N. L. R. B., Washington, D. C., for respondent-cross petitioner.
Before HILL, RUBIN and VANCE, Circuit Judges.
RUBIN, Circuit Judge:


1
Ocean Systems, Inc.  ("Ocean Systems") petitions to set aside a decision of the National Labor Relations Board ("NLRB") holding that Ocean Systems has unlawfully refused, in violation of the National Labor Relations Act, §§ 8(a) (1) and 8(a)(5), to bargain with Professional Divers Local 1012, United Brotherhood of Carpenters and and Joiners of America, AFL-CIO ("Local 1012"), the certified bargaining representative for divers and tenders employed at Ocean Systems' Morgan City, Louisiana facilities, and ordering Ocean Systems to bargain with Local 1012.


2
Ocean Systems contends that the Board's order is invalid because (1) the Board's decision to amend the certification of Local 1012's predecessor union was invalid, see, McDermott & Co., Inc. v. NLRB, 5 Cir., 571 F.2d 850, (2) Local 1012's unfair labor charge was time-barred under the National Labor Relations Act, 10(b); and (3) at the time it refused to bargain with Local 1012, Ocean Systems entertained a good faith doubt as to the majority status of Local 1012 as its employees' representative.


3
For the reasons set forth in J. Ray McDermott & Co., supra, also decided today, the court rejects Ocean Systems' contentions.  We hereby order that the Board's decision in all respects be ENFORCED.